IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOON YOUNG KIM, M.D., AN                                 No. 85244
                INDIVIDUAL; FIELDEN, HANSON,
                ISAACS, MIYADA, ROBISON, YEH,
                LTD., A NEVADA PROFESSIONAL                               FILED
                CORPORATION, D/B/A USAP-
                NEVADA; AND DIGNITY HEALTH,                                SEP 23 2022
                D/B/A ST. ROSE DOMINICAN                                  E11ZŠE A. BROWN
                                                                        CLE • F  PREME COURT
                HOSPITAL-SIENA CAMPUS,
                Petitioners,                                                DEM !CLERK

                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                CARLI LYNN KIERNY, DISTRICT
                JUDGE,
                Respondents,
                  and
                LIVIU RADU CHISIU, AS SPECIAL
                ADMINISTRATOR OF THE ESTATE
                OF ALINA BADOI, DECEASED; AND
                LIVIU RADU CHISIU, AS PARENT
                AND NATURAL GUARDIAN OF
                SOPHIA RELINA CHISIU, A MINOR,
                AS HEIR OF THE ESTATE OF ALINA
                BADOI, DECEASED,
                Real Parties in Interest.

                                       ORDER DENYING PETITION

                            This is an original petition for a writ of mandamus seeking to
                compel the district court to grant a motion for summary judgment.
                            The decision to entertain a petition for extraordinary writ relief
                lies within the discretion of this court. Smith o. Eighth Judicial Dist. Court,
                107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ
SUPREME COURT
     OF
   NEVADA




                                                                           Z      -      etsci
                relief is an extraordinary remedy and that this court has sole discretion in
                determining whether to entertain a writ petition). A writ of mandamus is
                available only to compel the performance of a legally required act or to cure
                an arbitrary and capricious exercise of discretion.         Round Hill Gen.
                Improvement Dist. u. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536
                (1981). It is petitioner's burden to demonstrate that extraordinary relief is
                warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
                840, 844 (2004).
                              This court will generally not exercise its discretion to consider
                writ petitions that challenge district court orders denying summary
                judgment rnotions. State ex rel. Dep't Transp. v. Thompson, 99 Nev. 358,
                662 P.2d 1338 (1983). However, the rule under Thompson is not absolute.
                See Int'l Game Tech., Inc. v. Second Judicial Di,st. Court, 122 Nev. 132, 142-
                43, 127 P.3d 1088, 1096 (2006). This court may consider writ petitions
                challenging district court orders denying summary judgment motions
                "where no disputed factual issues exist and, pursuant to clear authority
                under a statute or rule, the district court is obligated to dismiss an action."
                Smith v. Eighth Judicial Dist. Court, 113 Nev. 1343, 1345, 950 P.2d 280,
                281 (1997).
                              Having   considered   the   petition   and   the   accompanying
                documents, we are not satisfied that our intervention by way of
                extraordinary writ is warranted. Here, petitioners asserted that the district
                court was required, as a matter of law, to dismiss the underlying matter
                under NRS 41A.097(2) based on the filing of a complaint after the expiration
                of the applicable statute of limitations. However, the district court found
                that there was "genuine issues of material fact" as to whether real parties
                in interest had been placed on inquiry notice, and therefore disputed factual
SUPREME COURT
        OF
     NEVADA


(o) 19471
                issues exist. Accordingly, this case does not fall under the limited exception
                to the general rule in Smith. Although the rule under Thompson is not
                absolute, petitioner has not established that an eventual appeal does not
                afford an adequate legal remedy. NRS 34.170. Interlocutory review by
                extraordinary writ is not warranted in this case. For these reasons, we
                            ORDER the petition DENIED.



                                                                                    ,C.J.
                                                    Parraguirre


                                                                    .   rt
                                                       i
                                                           -- - A            r47P

                                                    Hardesty-


                                                           .1444(.1%-.0
                                                    Stiglich



                cc:   Hon. Carli Lynn Kierny, District Judge
                      John H. Cotton & Associates, Ltd.
                      Hall Prangle & Schoonveld, LLC/Las Vegas
                      Christiansen Trial Lawyers
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


10) 14-17A